484 So. 2d 364 (1986)
Frank James SMITH
v.
STATE of Mississippi.
No. 56155.
Supreme Court of Mississippi.
March 5, 1986.
B. Calvin Cosnahan, McComb, for appellant.
Edwin Lloyd Pittman, Atty. Gen. by Billy Gore, Asst. Atty. Gen., Jackson, for appellee.
Before PATTERSON, C.J., and HAWKINS and PRATHER, JJ.
PRATHER, Justice, for the Court:
Frank James Smith was convicted of aggravated assault and recidivism and sentenced to serve twenty years in the Mississippi State Penitentiary without benefit of probation and parole. Finding no merit to his argument on appeal, we affirm without comment based upon our recent opinions, Gibson v. State, 475 So. 2d 824 (Miss. 1985); Willis v. State, 475 So. 2d 163 (Miss. 1985), as they rely on Morea v. State, 329 So. 2d 527 (Miss. 1976).
AFFIRMED.
PATTERSON, C.J., and WALKER and ROY NOBLE LEE, P.JJ., and HAWKINS, DAN M. LEE, ROBERTSON, SULLIVAN and ANDERSON, JJ., concur.